Title: From George Washington to the Virginia Delegates, 25 May 1779
From: Washington, George
To: Virginia Delegates



Gentlemen
Head Quarters Middle Brook May the 25th 1779

I was last night honoured with your favor of the 21st Instant. From the present condition and arrangement of the Cavalry, I can not think that Major Lee’s Corps can be sent to Virginia, consistently with the general service; nor would I willingly indulge the idea, that their aid can be materially wanted, from any number of Horse the Enemy carried with them. It is but small, and I should hope that there would be more than a sufficiency of Militia or Volunteer Corps of this kind, to restrain their excursions. Major Lee’s corps of Horse, from the broken and shattered condition of Moylan’s and Sheldon’s and the march of Bland’s and Baylor’s to the Southward, is what I have principally to depend on in this line—and without it, we might experience at least, great inconveniences.

With respect to the Virginia Recruits and Levies, I find by a Letter from General Scott of the 12th, at which time it appears he had not received the Orders for marching them to the Southward, that not being able to march them this way for want of Cloathing, he had determined in consequence of the invasion—and a request by the assembly, to move such of them as were collected, towards Williamsburg. Before this he will have received Orders as to their Southern destination, which seems to me a point so very essential—that the Levies should not be stopt but in a case of very urgent necessity. I have written to Genl Scott upon this subject. Any temporary aid he can afford to the state, which will not materially interfere with his progress would give me pleasure, but while affairs are in so delicate a situation in Georgia and South Carolina, I cannot think it would be adviseable to delay their succour, to give protection against the precarious and desultory attacks of the Enemy who have entered Chesepeak Bay. And I should hope that the State will be able in a little time to make such dispositions of the Militia as will render the detention of the Levies entirely unnnecessary. Unable however to foresee what may take place—and confiding in General Scott’s judgement and impartial zeal for the true interests of the service, I have left it to him to act according to the exigency of circumstances, at the same time that I have recommended the necessity of proceeding to the Southward to his serious attention. The injury we may suffer in Virginia tho distressing, most probably would be inconsiderable to that which may befall us in Georgia and Carolina. One principal motive of the Enemy’s present movements may be to create a diversion in favour of their operations in those States. From the best accounts I have been able to collect the detachment amounts to about 2000 Men. The want of Arms is a melancholy circumstance—and it is the more distressing after so long a War—and after the most conclusive proofs—that nothing would be left untried on the part of the Enemy to carry their points against us. It would conduce much to dispatch, in assembling the Militia if proper Signals could be placed throughout the State—or at least in the Counties lying on Navigable Waters and those next adjoining and if places for their rendezvous were assigned. By this means an Alarm would be conveyed with great rapidity—and the Militia would be sooner collected into a compact body. I have found great benefits from the measure—and I could wish it were generally adopted. I have the Honor &c.
G: Washington
